Ms. Mary Frances Sears, Chair Governor's Commission on Veterans' Affairs Post Office Box 1280 North Little Rock, Arkansas 72115
Dear Ms. Sears:
This is in response to your request for an opinion on whether state funds of the Governor's Commission on Veterans' Affairs may be used to reimburse members of the Commission for their expenses incurred in connection with attending an unveiling ceremony held May 29, 1995, in Washington, D.C. A copy of an invitation included with your request indicates that the ceremony was hosted by the President and Mrs. Clinton. Neither the invitation nor your request discloses what was unveiled or otherwise describes the ceremony.
In my opinion, applicable law leaves it to the sound discretion of the Commission to determine whether any particular expense is necessary or appropriate to advance the purposes for which the Commission was created and therefore whether it may be reimbursed. As noted in your request, A.C.A. § 20-81-104(b)(4)(B) (Supp. 1993) provides for certain expense reimbursement. In addition, the legislature has appropriated funds for such purpose. See Act 12 of 1993; Act 95 of 1995.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh